DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 07/07/2021.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention in question is directed to a search query via a server device against a data store of available games with the search results indicating a set of games that are available.  The query determines a plurality of qualifying sessions played by players of the respective set of games wherein the qualifying sessions are a subset of sessions of the game.  The qualifying sessions determined based on an amount of time that each of the sessions of the set of games is active.  Based on one or more characteristics of the set of games of the search results determine if the search is directed narrowly to a particular game based, at least in part, on a proportion of the qualifying sessions of the respective game and one or more characteristics of the set of games in the search results.  Designate the particular game with a highlight indication if the search is a narrow search and transmit the results with the highlight game being highlighted relative to other games on the search result.  If not a narrow search do not highlight a particular game.  The closest prior art of record, Dagres (US Pub. No. 2007/0072678 A1) teaches a computer implemented method comprising a search query carried out by a server device against a list of available games with results being rated based on the degree of matching to the original search with the rating drawing focus on a particular game.  The search including the use of keywords.  However, Dagres and the other prior art of record lack teaching, making obvious, or anticipating all the features as a combination.  While it is known to highlight games and to use playing records of other players to determine matches for a player including play time (including using play time to match for specific time goals for play) all the features above as a whole including the search algorithm having the highlighting feature with a subset of sessions being determined as qualified, based on time, in order to determine if a highlighting should occur is a non-obvious combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        9/3/2021